—Order, Supreme Court, Bronx County (Luis Gonzalez, J.), entered on or about July 17, 1997, which, in an action by a laborer to recover for personal injuries, insofar as appealed from, denied defendant-appellant general contractor’s motion for summary judgment dismissing plaintiff’s complaint, and granted plaintiff’s cross motion for partial summary judgment on the issue of liability on his Labor Law § 240 (1) and § 241 (6) claims, and order, same court (Howard Silver, J.), entered on or about January 29, 1997, which, insofar as appealable, denied defendant’s motion to renew the prior order, unanimously affirmed, without costs.
*17Defendant general contractor is liable as a matter of law under Labor Law § 240 (1) where plaintiff, while engaged in brick replacement work on the exterior wall of a building, fell a distance of eight to fifteen feet when the permanently affixed ladder he was using to gain access to the roof where tools were being stored broke off from the wall. We note that defendant submits no competent evidence refuting plaintiffs claim that tools he needed to do his job were being stored on the roof and that access to the roof could only be attained by using the permanently affixed ladder (see, Oprea v New York City Hous. Auth., 226 AD2d 310; Kirchner v BRC Human Servs. Corp., 224 AD2d 270). Summary judgment was also properly granted to plaintiff on his Labor Law § 241 (6) claim upon proof demonstrating that the subject ladder did not comply with the minimum strength standard specified in 12 NYCRR 23-1.21 (b) (1). It does not avail defendant that it had no control over the ladder and that the defect was latent, it being well settled that a general contractor’s liability under sections 240 (1) and 241 (6) is not dependent on either its degree of control over the work or on whether it had notice of the defective condition (see, Ross v Curtis-Palmer Hydro-Elec. Corp., 81 NY2d 494, 500, 502). Concur — Sullivan, J. P., Rosenberger, Rubin and Tom, JJ.